Title: From George Washington to George Clinton, 12 August 1783
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Qrs 12 Augst 1783
                        
                        Since my return from the Northward I have made particular enquiry into the state of the Boats which may be
                            rendered fit for service on the Western Waters, and find the number very small that are capable of being repaired, the
                            expence of effecting which & transporting them to Schenectady it is imagined will equal or exceed the cost of
                            building new Ones at that place.
                        I have also written by the last Post to Congress, to the Superindt of Finance, and the Qr Mastr Genl on the
                            subject of garrisoning the Western Posts, and that an advance of Money will be necessary for the purpose but as it is
                            uncertain when I may receive ansrs to those Letters; as it is doubtful whether money can then be supplied from the public
                            Treasury to enable the Qr Master Gen’l to enter into a Contract for Boats & to defray the continuing expence of
                            the operation; and as the Summer is so far advanced that only measures are immediately adopted for building Batteaux, the
                            work cannot be completed before the cold weather will set in, prevent all communication on the Lakes, and compel us to
                            give up to destruction the Fortifications which are to be ceded to us by the British; I find myself therefore under the
                            necessity of having recourse to your Excellency, & of requesting to be informed whether any Money can be furnished
                            by this State for the beforementioned services—I have sent Col. Humphrys to confer with you more fully on this important
                            subject, to inform you what steps are taking for occupying the Posts in the first instance, and to bear the result of your
                            Excellency’s determination to me.
                        Had the completion of this business been less interesting to the United States in general, or to this State
                            in particular, I should not have felt so much anxiety, or pressed the execution of it with so much earnestness—This
                            consideration will I am persuaded be a sufficient apology for troubling your Excellency with the present application; and
                            will I flatter myself at the same time induce the State to lend such aid to the Public as may be in its power—I have the
                            honor to be.

                    